DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 is fully responsive and therefore has been entered.

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 61/929,748 (filled on 01/21/2014) is acknowledged.


Election/Restrictions

Applicant’s election without traverse of Group I invention (drawn to a cable drive unit encompassing claims 1-39) and Species III (represented by Page 13, Paragraph 1, Lines 1-4 describing a cable drive unit where the lateral displacement of the support frame is synchronized with the rotation of the drum) in the reply filed on 12/21/2018 and on 04/06/2020 is acknowledged. Claims 1-3, 6-12, and 15-39 were elected by the applicant as being directed to both the Group I invention and Species III.

Claims 4-5, 13-14, and 40-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II-IV inventions and nonelected Species I-II & IV, and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2018. The requirement is therefore made FINAL. 

In addition, claims 4-5, 13-15, 17-19, 30-32, 36-44 were cancelled by the applicant in the amendments filed on 01/29/2021.

Claim Objections

Claims 1-2, 20-23, 25, and 45-47 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 8, the limitation “said toothed peripheral edge” should read “said at least one toothed peripheral edge”.
In claim 1, line 21, the limitation “the drum (9” should read “the drum (9)
In claim 2, line 8, the limitation “said toothed peripheral edge” should read “said at least one toothed peripheral edge”.
In claim 2, line 20, the limitation “the drum (9” should read “the drum (9)”.
In claim 20, line 3, the limitation “a corresponding side edge (35) of the corresponding rail (29)” should read “a corresponding side edge of each corresponding rail (29)”.
In claim 21, line 1-2, the limitation “the side edge (35) of the rail (29) is a corner bar (37) rigidly affixable onto the rail (29)” should read “the side edge (35) of each corresponding rail (29) is a corner bar (37) rigidly affixable onto the base frame (3)”.
In claim 22, line 2, the limitation “the shape of the rail (29)” should read “the shape of each rail (29)”.
In claim 23, line 2-3, the limitation “the shape of the side edge (35) of the rail (29)” should read “the shape of the side edge (35) of each rail (29)”.
In claim 25, line 1-2, the limitation “the rail (29)” should read “each rail (29)”.
In claim 45, line 8, the limitation “said toothed peripheral edge” should read “said at least one toothed peripheral edge”.
In claim 46, line 3, the limitation “a corresponding side edge (35) of the corresponding rail (29)” should read “a corresponding side edge of each corresponding rail (29)”.
In claim 46, line 5-6, the limitation “the side edge (35) of the rail (29) is a corner bar (37) rigidly affixable onto the rail (29)” should read “the side edge (35) of each corresponding rail (29) is a corner bar (37) rigidly affixable onto the base frame (3)
In claim 46, line 7-8, the limitation “the shape of the rail (29)” should read “the shape of each rail (29)”.
In claim 46, line 9-10, the limitation “the shape of the side edge (35) of the rail (29)” should read “the shape of the side edge (35) of each rail (29)”.
In claim 46, line 13, the limitation “the rail (29)” should read “each rail (29)”.
In claim 46, line 15, the limitation “the slanted rail (29)” should read “each slanted rail (29)”.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 46 (on page 9) has been renumbered as claim 47 (in other words, the amendments filed on 01/29/2021 include two distinct claims on page 8 and 9, both designated as claim 46. Therefore, claim 46 in page 9 should be renumbered as claim 47). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-12, 16, 20-29, 33-35, and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “said at least one wheel comprises a first pair of wheels for traveling over a first corresponding rail of the base frame, and a second pair of wheels for traveling over a second corresponding rail of the base frame” (in lines 16-18) renders the claim vague and indefinite; specifically because, it is unclear if the “first corresponding rail” and the “second corresponding rail” is referring to the “pair of rail” recited in line 14 of claim 1, or if the “first corresponding rail” and the “second corresponding rail” are referring to an entirely distinct and separate structure from said “pair of rails”. Clarification by the applicant is required.

Claims 3, 6-12, 16, 20-29, 33-35 depends from claim 1. Therefore, claims 3, 6-12, 16, 20-29, 33-35 are also indefinite for the same reasons set forth above.

Claim 2 limitation “said at least one wheel comprises a first pair of wheels for traveling over a first corresponding rail of the base frame, and a second pair of wheels for traveling over a second corresponding rail of the base frame” (in lines 15-17) renders the claim vague and indefinite; specifically because, it is unclear if the “first corresponding rail” and the “second corresponding rail” is referring to the “pair of rail” recited in line 13 of claim 2, or if the “first corresponding rail” and the “second corresponding rail” are referring to an entirely distinct and separate structure from said “pair of rails”. Clarification by the applicant is required.

Claim 16 recites the limitation “at least one rail” in line 2. There is insufficient antecedent basis for this limitation in the claim. It’s unclear, if the “at least one rail” in claim 16 is referring to the “first corresponding rail” or the “second corresponding rail” in parent claim 1.

Claim 26 recites the limitation “the slanted rail” in line 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation “the transmission assembly” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 45 limitation “said at least one wheel comprises a first pair of wheels for traveling over a first corresponding rail of the base frame, and a second pair of wheels for traveling over a second corresponding rail of the base frame” (in lines 16-18) renders the claim vague and indefinite; specifically because, it is unclear if the “first corresponding rail” and the “second corresponding rail” is referring to the “pair of rail” recited in line 14 of claim 45, or if the “first corresponding rail” and the “second corresponding rail” are referring to an entirely distinct and separate structure from said “pair of rails”. Clarification by the applicant is required.

Claims 46-47 depends from claim 45. Therefore, claims 46-47 are also indefinite for the same reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 16, 20-23, 25-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (U.S. Patent 3,836,122), in view of Smith et al. (U.S. Patent 3,456,899 hereinafter referred to as “Smith”), Fok et al. (U.S. PGPUB 2013/0193391 hereinafter referred to as “Fok”), and Berg (U.S. PGPUB 2004/0261205).

In regards to claims 1-2, Pierce teach (Figures 1-9) a cable drive unit (cable winch illustrated in figure 1) capable of being used with a free stall cleaning system, the cable drive unit (cable winch illustrated in figure 1) comprising: a base frame (base 10); a support frame (drum support 15) operatively mounted onto the base frame (base 10) and being laterally displaceable with respect to the base frame (base 10) via a corresponding displacement assembly (traverse mechanism 40); a drum (cable drum 20) being pivotably mounted (by drum shaft 25) about the support frame (drum support 15) and being displaceable therewith for receiving a cable (cable 
Whereas, Smith teach (Figures 1-2) a cable drive unit (winch apparatus described in the Abstract) comprising: a drum (drum 10) for receiving a cable (cable 11) pivotably mounted about a support frame (carriage 12); the drum (drum 10) being driven by a driving assembly (drum drive motor 22); and the support frame (carriage 12) operatively mounted onto a base frame (frame 20); wherein, the drum (drum 10) and the support frame (carriage 12) are laterally displaceable with respect to the base frame (frame 20) via a displacement assembly (carriage drive motor 23). Smith additionally teach (Figures 1-2), the base frame (frame 20) comprising a pair of rail (lower rail 18 and upper rail 19) on which the support frame (carriage 12) is configured to travel; and the support frame (carriage 12) comprising a first pair of wheels (wheels 14 and 15) for traveling over a first corresponding rail (lower rail 18) of the pair of rail (lower rail 18 and upper rail 19) on the base frame (frame 20), and a second pair of wheels (wheels 16 and 17) for traveling over a second corresponding rail (upper rail 19) of the pair of rail (lower rail 18 and upper rail 19) on the base frame (frame 20) (see also Col. 2, line 15-62). Yet, Smith is also silent on the segments of the cable (cable 11) wound about the drum (drum 10) having a spacing ranging between about 1/16 of an inch and about 1/8 of an inch.
Nevertheless, Fok teach (Figures 1-2C) a cable drive unit (winch assembly 1) used for winding and/ or unwinding synthetic rope (rope 10; see also the Abstract) comprising of a drum (drum 3). In paragraph 0035, Fok disclose that the spacing between the windings (spacing ‘d’ between first wining 21 and second wining 23) is preferably equal to or larger than the ½ of the rope (rope 10) diameter. In paragraph 0040, Fok additionally disclose the diameter of various types of ropes that can be wound and/ or unwound on the drum (drum 3) of the suggested cable 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the cable drive unit taught by Peirce in view of Smith and Fok, in order to provide the support frame in said cable drive unit with a second pair of wheels and to provide the base frame in said cable drive unit with a second corresponding rail for the second pair of wheel to travel over, instead of the trunnions and the tubular traverse support rod arrangement (in other words, to replace the trunnions and the tubular traverse support rod arrangement of the cable drive unit disclosed by Peirce with the wheels and rails on Smith’s cable drive unit); and also to configures said cable drive unit such that each cable segment wound about the drum is spaced between 1/16th of an inch and 1/8th of an inch. Movably mounting the support frame on the base frame using a first and second pair of wheels that is configured to travel over corresponding first and second rails will facilitating smooth and/ or low friction displacement of the support frame over the base frame during cable drive unit operation (specially compared to the trunnions and the tubular 
Furthermore, neither Pierce, Smith, or Fok explicitly disclose, a cable in the a cable drive unit being attached to a free stall clearing system, and said cable drive unit being configured to operate a free stall cleaning system in two differ directions as said cable is wound and unwound about a drum in said cable drive unit. However, claim 1 and 2 limitation “wherein the driving assembly is configured for driving the drum along a first direction of rotation, and along a second opposite direction of rotation, so as to wind and unwind the cable about the drum, and thus, so as to be able to operate the free stall cleaning system along two different directions” is being interpreted as a recitation of the intended use of the claimed cable drive unit. That is, prior art does not need to teach a cable drive unit in combination with a free stall cleaning device; instead, if the cable drive unit in the prior art has the particular structure described within claims 1 and 2, and if said prior art cable drive unit is capable of performing the intended use of applicant’s claimed invention (which in this case is to operate a free stall cleaning system in two different direction when the cable is wound and unwound about a drum), then the prior art meets the requirements in the claim. It’s also noted that intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish applicant’s claimed invention from the prior art. As detailed above, the cable drive 

In regards to claim 3, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Pierce further teach (Figures 1-9), a transmission assembly (combined structure of the chain sprocket 41, endless chain 42, input sprocket 43, gear box 44, vertical output shaft 47, and block 63 with pin 65) is operatively connected between a shaft (drum shaft 25) of the drum (cable drum 20) and the displacement assembly (traverse mechanism 40); the transmission assembly (combined structure of the chain sprocket 41, endless chain 42, input sprocket 43, gear box 44, vertical output shaft 47, and block 63 with pin 65) being configured for laterally displacing the support frame (drum support 15) and corresponding drum (cable drum 20) with respect to the base frame (base 10) by a certain lateral displacement for every rotational displacement of the drum (cable drum 20) (see also Col. 3, line 4 - Col. 4, line 56).

In regards to claims 6-7, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Pierce further teach (Figures 1-9), the displacement of the support frame (drum support 15) with respect to the base frame (base 10) being synchronized with a rotational displacement of the drum (cable drum 20) via a corresponding transmission ratio or step of the transmission assembly (combined structure of the chain sprocket 41, endless chain 42, input sprocket 43, gear box 44, and vertical output shaft 47) (see also Col. 3, line 4 - Col. 4, line 56).

In regards to claim 16, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Pierce further teach (Figures 1-9), the base frame (base 10) comprises at least one rail (track formed by front strut 13 of the base 10 on which the rollers 19 on the drum support 15 travels) on which the support frame (drum support 15) is configured to travel (see also Col. 3, line 4 - Col. 4, line 56).

In regards to claim 20, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Yet, Pierce fail to explicitly disclose each wheel of the support frame having a circumferential groove that is positioned, shaped, and sized to travel over a side edge of a corresponding rail of the base frame, shape of a circumferential groove each wheel conforming to the shape of the side edge on each rail, or the side edge of each rail being a corner bar.
Where, Smith further teach (Figures 1-2), each wheel (wheels 14, 15, 15, and 17) of the support frame (carriage 12) comprises a circumferential groove positioned, shaped and sized 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to further alter the modified cable drive unit taught by Pierce in view of Smith, Fok, and Berg using the additional suggestions in Smith in order to provide said cable drive unit with first and second pair of wheels (that are mounted on the support frame) and corresponding first and second rails (that are rigidly fixed to the base frame), all having the structural configuration/ features of the wheels and the rails in Smit’s disclosures; wherein, each said rail is a corner bar that include a side edge, and each wheel has a 

In regards to claim 25-26, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Pierce further teach (Figures 1-9), the displaceable support frame (drum support 15) comprising bottom portions (lower areas of the front wall 16, side walls 17, and inner side walls 17'; wherein, said lower areas of the front wall 16, side walls 17, and inner side walls 17' are sized and shaped to accommodate the front strut 13 and the tubular traverse support rod 14 as clearly illustrated in figures 1-3) complementary to each rail (track formed by front strut 13 and the tubular traverse support rod 14) of the cable drive unit (cable winch illustrated in figure 1). However, Pierce fail to teach each said rail (track formed by front strut 13 and the tubular traverse support rod 14) being slanted with respect to the base frame (base 10).
Nerveless, as detailed in the claim 1-2 rejection statement above, Smith does teach (Figures 1-2) a cable drive unit (winch apparatus described in the Abstract) comprising a support frame (carriage 12) with a first pair of wheels (wheels 14 and 15) and a second pair of wheels (wheels 16 and 17) that are configured to respectively travel over a first rail (lower rail 18) and a second rail (upper rail 19) on the base frame (frame 20); wherein, said first rail (lower rail 18) and said second rail (upper rail 19) are slanted with respect to the base frame (figure 2 clearly 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the cable drive unit suggested by Pierce in view of Smith, Fok, and Berg using the additional teachings in Smith to replace the first and second rails on the base frame of said cable drive unit and the first and second pair of wheels on the support frame of said cable drive unit with rails and wheels having the specific structure, profile, shape, and/ or design disclosed in Smith reference; which would lead to the modified cable drive unit having slanted rails. Providing the cable drive unit with the wheels and rails taught by Smith is advantageous in facilitating the effective and efficient (i.e. low friction) displacement of the support frame relative to the base frame, while also preventing the wheels from going off-track and/ or derailing from each corresponding rail during cable drive unit operations. 

In regards to claim 27, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Pierce further teach (Figures 1-9), a peripheral surface (outer surface of the drum cylinder 28) of the drum (cable drum 20) being smooth (as clearly illustrated in figures 2 and 4) (see also Col. 3, line 4 - Col. 4, line 56).

In regards to claim 33, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Pierce further teach (Figures 1-9), the cable drive unit (combined .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce, Smith, Fok, and Berg as applied to claim 1 above, and further in view of Le bus (U.S. Patent 3,150,844). 

In regards to claim 28, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. However, the peripheral surface (outer surface of the drum cylinder 28) of the drum (cable drum 20) in the cable drive unit (combined structure of the drum housing 20, drum 80, cross bar 200, drive unit described in paragraphs 0025-0026, and all related components) taught by Pierce does not include recessed rows for receiving corresponding wound segments of the cable (cable ‘C’) onto the drum (cable drum 20). Furthermore, teachings in Smith, Fok, and Berg, either individually or in combination, also fail to cure this deficiency.

Henceforth, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the suggestions of Le Bus to further modify the drum in the cable driving unit taught by Pierce in view of Smith, Fok, and Berg, in order to provide the peripheral surface of said drum with recessed grooves for receiving the cable segments during the winding of the cable around the drum. This is advantageous in properly arranging the cable segments around the drum in an organized manner in order to prevent overlapping of the cable segments. 

Allowable Subject Matter

Claims 8-12, 24, 29, 34-35, and 45-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims:

In regards to claim 8, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Yet, Pierce fail to explicitly disclose the transmission assembly (combined structure of the chain sprocket 41, endless chain 42, input sprocket 43, gear box 44, vertical output shaft 47, and block 63 with pin 65) comprising a worm 
Nevertheless, Einhorn (U.S. PGPUB 2014/0061558) teach (Figures 1-8) a cable drive unit (winch system 10) comprising: a base frame (guide bars 31 connected to the platform 30 through end supports 32); a support frame (frame 25, which includes the tubular sliders 33 and the frame walls 26 and 27) being laterally displaceable with respect to the base frame (guide bars 31 connected to the platform 30 through end supports 32) via a corresponding displacement assembly (combined structure of the tubular sliders 33, sprocket 41, fluid motor 47,  feed screw 51, sprocket 54, and chain 55); a drum (drum 20) pivotably mounted to the support frame (drum 20 is rotatably mounted on spindle 40 and gear housing 42, which are pivotally supported by frame walls 26 and 27 of the frame 25) and displaceable therefore for receiving a cable (cable 13) to be wound about said drum (drum 20); wherein, said drum (drum 20) is configured to be driven in a first direction of rotation or a second direction of rotation by a corresponding driving assembly (fluid motor 47, which is powered by the pump and reservoir/ compressed air source 48). 

Claims 9-12 depends from claim 8. Therefore, claims 9-12 also include the allowable subject matter in claim 8.

In regards to claim 24, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. However, Pierce, Smith, Fok, and Berg, all fail to teach or render obvious, each wheel on the support frame of the modified cable drive unit (detailed in the claim 1-2 rejection statement above) having an axis of rotation that is inclined inwardly towards the drum.

In regards to claim 29, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Where, Pierce teach a cable drive unit (cable winch illustrated in figure 1) comparing a drum (cable drum 20) with at least one toothed peripheral edge (gear 35) that is driven by a corresponding driving assembly (four rotary hydraulic motors 60 with output/ drive shafts 61) in a given direction of rotations detailed above in the claims 1-2 rejection statement. However, Pierce is silent on the drum comprising a pair of toothed peripheral edge at the opposite ends of said 

In regards to claim 34, Pierce in view of Smith, Fok, and Berg teach all intervening claim limitations as shown above. Nevertheless, Pierce, Smith, Fok, Berg, and all other prior art of record, either individually or in combination, fail to disclose or render obvious a range-limiting assembly of a cable drive unit having the particular structure recited within claim 34. That is, a range-limiting assembly comprising first and second plates operatively mounted onto the displaceable support frame, and each plate configured to contacting a switch at the end of travel of the support frame; wherein, the rotational driving direction of a transmission assembly changes when one of the plates contact said switch in order to reciprocate the support frame back-and-forth in a lateral direction during operation of the cable drive unit. Thus, claim 34 limitations appears to include allowable subject matter over cited prior art references.

Claim 35 depends from claim 34. Therefore, claim 35 also include the allowable subject matter in claim 34.

In regards to claim 45, the prior art of record, either individually or in combination, fail to teach or suggest, a cable drive unit having the particular comprehensive structure recited within independent claim 45. More specifically, the wherein, the transmission assembly comprises a worm gear pivotally mountable about the support frame within a given span and threadedly engaged with a fixed component of the base frame so that a rotation of the worm gear in turn drives a lateral displacement of the support frame relative to the base frame; and wherein, a portion of the worm gear is provided with a second gear configured to engage a chain that  links said second gear with a first gear provide on the shaft of the drum.
As set forth in claims 1-3 and 6-7 rejection statements above, Pierce in view of Smith, Fok, and Berg teach a modified cable drive unit that is structurally and functionally similar to the cable drive unit in applicant’s claimed invention; except, the transmission assembly in said modified cable drive unit does not include a worm gear that engages a fixed component provided on the base frame. Furthermore, as noted above, 

Claims 46-47 depends from claim 45. Therefore, claims 46-47 also include the allowable subject matter in claim 45.

Response to Arguments

With respect to applicant's arguments on page 10, fifth paragraph though page 12, second paragraph (under the section identified as “Rejections under 35 USC 102 and 35 USC 103”) in the remarks filed on 01/29/2021, regarding claims 1-2 has been fully considered but they are not persuasive. Applicant does not provide any arguments pointing out disagreements with the examiner’s contentions regarding the rejections of said claims; specially concerning the corresponding prior art rejections of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, that were set forth by the examiner in the office action mailed on 07/29/2020. Applicant must discuss the references applied against the claims and specifically pointing out claim limitations that avoid the references or distinguish from them. 


With respect to applicant’s arguments on page 10, second paragraph in the remarks filed on 01/29/2021, regarding the drawing objections set forth in the previous office action (07/29/2020) have been fully considered and are persuasive. Examiner acknowledge that the amended drawings filed by the applicant on 01/29/2021 adequately overcomes the objections raised in the previous office action (mailed on 05/31/2019). Therefore, drawings filed on 01/29/2021 are accepted and said previous drawing objections are hereby withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654 				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654